Citation Nr: 0825322	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  01-00 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to June 
1987, from October 1988 to April 1989, and from January 1991 
to April 1991, in addition to various period of active duty 
for training (ACDUTRA).  The veteran retired from the Air 
Force Reserves in July 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

This case was remanded by the Board in March 2004, March 
2006, and November 2006 for further development.  That 
development has now been completed, and the case has been 
returned to the Board for further appellate consideration.

The veteran appeared and testified at a personal hearing 
before one of the undersigned Veterans Law Judge in September 
2002, and before a different Veterans Law Judge in April 
2008.  

The veteran also submitted additional evidence at the April 
2008 hearing, which was accompanied by a waiver of the 
veteran's right to initial consideration of the new evidence 
by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2007).  
Accordingly, the Board will consider the new evidence in the 
first instance in conjunction with the issue on appeal.


FINDING OF FACT

The weight of the competent evidence of record does not 
demonstrate that the veteran's current diabetes mellitus is 
related to his periods of active service or to his periods of 
active duty for training.



CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.6, 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

A VA letter dated in July 2004 satisfied VA's duty to notify 
under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as it 
informed the veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and 
what evidence the veteran should provide, including dates and 
places the veteran received medical treatment, informed the 
veteran that it was his responsibility to make sure that VA 
received all requested records that are not in the possession 
of a Federal department or agency necessary to support the 
claims, and asked the veteran, essentially, to send in any 
evidence in the veteran's possession that pertains to the 
claims.  While this notice was not supplied prior to the 
initial February 2000 rating decision, it was followed by the 
September 2005 supplemental statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was supplied with notice of the type of evidence necessary to 
establish an effective date or higher rating by letter dated 
December 2006, and this notice was followed by the September 
2007 supplemental statement of the case.  See Prickett, 20 
Vet. App. 370, 376 (2006).   

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  The veteran's service medical 
records, VA medical records, private medical records, Air 
Force Reserve records, hearing testimony, and lay statements 
have been associated with the record.  The veteran was also 
accorded VA examinations in July 1999, February 2001, April 
2003, and August 2004 as part of this claim.  38 C.F.R. § 
3.159(c)(4).  

Therefore, the duty to assist has been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991);  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

Service Connection for Diabetes Mellitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA 
includes full-time duty performed by Reserves for training 
purposes.  38 C.F.R. § 3.6(c)(1).  Presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992). 

With regard to the weight to assign to medical opinions, the 
Court has held that "[t]he probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of  the [BVA as] 
adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  The United States Court of Appeals for the 
Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its  relationship to other 
items of evidence."  Madden v. Gober,  125 F.3d 1477, 1481 
(Fed. Cir. 1997). 

The record indicates that the veteran was diagnosed with 
diabetes mellitus in December 1997 by his private physician.  
The veteran contends that, had his blood sugar level been 
tested in June 1997 (specifically during his period of 
ACDUTRA from June 6 to June 22) diabetes would have been 
diagnosed.  The veteran also contends that his diabetes 
mellitus is related to his period of active service in the 
Gulf War, from January to April 1991.  

The veteran's service medical records indicate that his 
glucose was tested, through urinalysis, in December 1988.  
The results of this test were normal.  A March 1994 
examination report reveals that the veteran had high 
cholesterol, and that he denied a family history of diabetes.  
A July 1997 laboratory report also indicates that the veteran 
had high cholesterol.  A June 28, 1997 memorandum reveals 
that the veteran had an "incomplete medical requirement," 
meaning that all labs, examinations, and tests were not 
accomplished and reviewed in a timely manner.  This 
memorandum instructed the veteran to schedule a physical 
examination.  An aircrew summary report indicates that the 
veteran was moved to Aircrew Training due to an overall Q-3 
rating during his recurring evaluation on June 29, 1997.  The 
veteran was removed from flying status on October 24, 1997.  
A March 2000 memorandum reveals that the veteran was found 
medically disqualified for continued military duty by reason 
of non-insulin dependent diabetes mellitus, poorly 
controlled.

A private treatment record from December 1997 indicates that 
the veteran reported abdominal cramps, diarrhea, fever, and 
chills.  A subsequent December 1997 private treatment record 
reveals that the veteran's blood glucose level was 361.  A 
March 1999 private treatment record indicates that the 
veteran's mother had diabetes.

The veteran underwent a VA examination in July 1999.  The 
examiner noted that the veteran's glucose level was 322, and 
diagnosed the veteran with uncontrolled type II diabetes 
mellitus.  The examiner did not provide an opinion as to the 
relationship between the veteran's diabetes and his active 
service or ACDUTRA.

In a December 1999 letter, the veteran's private physician 
opined that he could not rule out the possibility that the 
veteran's diabetes was related to his service in Operation 
Desert Storm in late 1990 and early 1991.

The veteran underwent a second VA examination in February 
2001.  The examiner noted that the veteran's glucose was 199, 
and diagnosed the veteran with insulin-dependent diabetes 
mellitus.  The examiner stated that it was difficult to 
determine the onset date of the veteran's diabetes without 
reviewing the veteran's medical records.

At the September 2002 hearing before one of the undersigned 
Veterans Law Judges, the veteran testified that his diabetes 
could have, and should have, been detected earlier if his 
blood sugar levels had been tested every year.  The veteran 
testified that his blood sugar level was so high upon his 
initial diagnosis, that it surely would have been high in 
June 1997, his period of ACDUTRA.

In April 2003, the examiner who conducted the February 2001 
VA examination reviewed the veteran's claims file and past VA 
examinations.  The examiner also noted that the only record 
available for review from the veteran's claims file was a May 
1999 note that indicated the veteran was told he had 
increased blood sugar in November 1997.  The examiner stated 
that no labs were found, and nothing in the veteran's record 
indicated a diagnosis of diabetes mellitus.  The examiner 
then opined that the veteran's diabetes was related to his 
military service.  

The veteran underwent another VA examination in August 2004.  
The veteran reported that he was initially diagnosed with 
diabetes in 1998.  The examiner noted that the veteran's 
glucose level was 220, and diagnosed the veteran with 
diabetes mellitus.  The examiner noted that the claims file 
was reviewed, as well as the April 2003 examiner's opinion, 
and stated that he could not give a determination about 
whether the veteran's diabetes was related to service.  The 
examiner explained that it depended upon whether the veteran 
was on active duty or in the Reserves.  

At the April 2008 hearing before a different Veterans Law 
Judge, the veteran testified that he was diagnosed with 
diabetes in November 1997.  He testified that he served his 
two-week annual tour in June of 1997 and that blood work 
performed at that time revealed high cholesterol and high 
blood pressure, causing him to be taken off flight status.

The record contains numerous documents from the Air Force 
Reserves.  These records indicate that the veteran was called 
to ACDUTRA from June 6 to June 22, 1997.  There are no 
records indicating any duty in November 1997, when the 
veteran was told he had high blood sugar, or in December 
1997, when the veteran was diagnosed with diabetes.  The 
veteran contends that he served a weekend of INACDUTRA in 
both November and December 2007.  As noted, only disability 
arising from an injury incurred in or aggravated during a 
period of INACDUTRA is compensable under VA regulations.  The 
veteran's diabetes mellitus is a disease and not an injury; 
therefore, further consideration of whether it was diagnosed 
during a period of INACDUTRA is not necessary.

The Board will first address the veteran's contention that 
his diabetes is related to his most recent period of active 
service, from January to April 1991.  The veteran's service 
medical records do not show any complaints of illness or 
injury during this period of service.  The veteran does not 
contend that he suffered from any symptoms related to 
diabetes during this time.

While the veteran's private physician stated in December 1999 
that he could not rule out a relationship between the 
veteran's diabetes and his period of active service in 1991, 
the physician did not provide a medical nexus opinion.  
Considered in its full context, the physician's statement 
lacks probative value because it is an opinion of mere 
possibility and not probability.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) (the Court found evidence favorable 
to the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).

Further, the opinion of the April 2003 VA examiner that the 
veteran's diabetes was related to his "military service" 
also lacks probative value.  The VA examiner stated that the 
only records available for review were past VA examinations 
and a note from May 1999, indicating the veteran had high 
blood sugar in November 1997.  In addition to the lack of 
evidence supporting the VA examiner's opinion, the opinion 
lacks probative value because of its vagueness.  The examiner 
stated that the veteran's diabetes was related to his 
"military service."  There is no indication as to whether 
the examiner was providing a relationship between the 
veteran's disability and his latest period of active service, 
or between the veteran's disability and a period of ACDUTRA.

The veteran's diabetes was diagnosed more than six years 
after his separation from active service.  There is no 
probative medical evidence of record demonstrating a 
relationship between his diabetes and his period of active 
service from January to April 1991.

The Board now addresses the veteran's contention that his 
diabetes mellitus was present in June 1997, during his period 
of ACDUTRA.  As noted, the veteran contends that a simple 
blood glucose test performed in June 1997 would have led to a 
diagnosis of diabetes at that time.  The veteran's medical 
records from his time with the Air Force Reserves do not 
contain any complaints of illness or injury for the month of 
June 1997.  Further, while the veteran contends that his 
diabetes should have been discovered at that time, it appears 
from the record that the veteran did not appear for a 
scheduled physical examination, and thus had an incomplete 
medical requirement.  It also appears that the examination 
which revealed high cholesterol and high blood pressure was 
performed on June 29, 1997; as noted, the veteran's period of 
ACDUTRA extended from June 6 to June 22 of 1997.

There is no probative medical opinion of record that provides 
a link between the veteran's diagnosed diabetes and his 
period of ACDUTRA in June 1997.  The VA examiner who 
conducted the August 2004 examination succinctly stated that 
he could not provide a determination of about whether the 
veteran's diabetes was related to service.  While 
acknowledging that the veteran's glucose level was very high 
in December 1997, the Board cannot find that the veteran's 
diabetes was present in June 1997 without resorting to 
speculation.  The absence of physical symptoms reported by 
the veteran at that time, as well as the absence of medical 
evidence substantiating a link between the disease and that 
period of service, provides evidence against the veteran's 
claim.

The Board is sympathetic to the veteran's situation.  
However, as noted, where the determinative issue involves a 
medical diagnosis or causation, competent medical evidence is 
required.  The Board is simply unable to grant the veteran's 
service connection claim without such medical evidence.

The veteran has also submitted an article from an unknown 
source regarding the risk of chronic multi-symptom illness 
(CMI) in veterans who served in the Gulf War.  This article 
states that veterans with CMI have a higher incidence of 
metabolic syndrome, which increases the risk of coronary 
heart disease, diabetes, and cirrhosis of the liver.  

Service connection may be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.317(a)(1)(i) (2007).  In addition to certain chronic 
disabilities from undiagnosed illness, service connection may 
also be given for medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs and symptoms, as well as for any diagnosed illness that 
the VA Secretary determines by regulation warrants a 
presumption of service connection.

The Board notes that the veteran has not been diagnosed with 
CMI, nor does he allege that he suffers from a chronic 
disability resulting from an undiagnosed illness.  Therefore, 
the provisions of 38 C.F.R. § 3.317 are not applicable in 
this case.  

Lastly, the Board has also considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), diabetes mellitus 
is regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within one year from the date 
of separation from service.  See 38 C.F.R. § 3.307(a)(3).  As 
the evidence of record fails to establish any clinical 
manifestations of diabetes mellitus within the applicable 
time period (one year following the veteran's separation from 
active service in April 1991) , the criteria for presumptive 
service connection on the basis of a chronic disease have not 
been satisfied.  As noted, the presumptive provisions do not 
apply to ACDUTRA.

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the 
Board finds that service connection for diabetes mellitus is 
not warranted.


ORDER

Service connection for diabetes mellitus is denied.

			
	J. A. MARKEY	H. N. SCHWARTZ
	             Veterans Law Judge,                                      
Veterans Law Judge,
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
K. OSBORNE
	Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


